Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 
Claim Rejections
2.	The previous rejections of the claims under 35 USC 102 and 35 USC 103 are withdrawn in response to amended claims and Applicant’s arguments/remarks filed on 11/15/2021.

Allowable Subject Matter
3.	Claims 1-6, 8, 10-21 are allowed.

4.	The following is an Examiner’s statement for the reasons of allowance:

wherein the training data is a set of frame images in a moving image, wherein a normal label of the training data includes position information of a detection target in each frame image, -6-Patent Application No. 16/471,127 Reply to Final Office Action of September 15, 2021wherein each constraint label is a discrete label in which a type of constraint that continuous values of the normal label follow is defined, and wherein the assigned constraint label includes a motion label in which an action type of the detection target is defined based on the continuous values of the normal label indicating the position information of the detection target.”
  	The cited and considered prior art, specifically those relied upon in the previous Office action(s) as well as those newly cited in conjunction with the instant Office action, particularly Lan (US PGPub 2020/0074227) that discloses obtaining representation information of a plurality of frames of a video and a predefined action label for the video, the representation information representing an entity in the plurality of frames and the predefined action label being associated with an action of the entity;  and updating a learning network based on the representation information of the plurality of frames and the predefined action label, the learning network including a first sub-network, updating the learning network comprising: causing the first sub-network to determine importance of the plurality of frames based on the representation information, and causing the learning network to determine a probability of the video being associated with the predefined action label based on the representation information and the importance of the plurality of frames, 

	Claims 2-6, 8, 10-18, and 21 are allowed for being dependent upon allowed base claim 1.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664